DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim rejections are withdrawn in view of the Examiner’s Amendment which appears below.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Tom Mattioli on 12/23/2021.
The application has been amended as follows: 
Claim 1: A cobalt based alloy article, having a chemical composition comprising: 
0.08 to 0.25 mass % of carbon; 
0.1 mass % or less of boron; 
10 to 30 mass % of chromium; 
5 mass % or less of iron, 30 mass % or less of nickel, the total amount of the iron and the nickel being 30 mass % or less; 
tungsten and/or molybdenum, the total amount of the tungsten and the molybdenum being 5 to 12 mass %; 
titanium, zirconium, niobium and tantalum, the total amount of the titanium, the zirconium, the niobium and the tantalum being 0.69 to 2 mass %; 
0.5 mass % or less of silicon; 

0.003 to 0.04 mass % of nitrogen; and 
the balance being cobalt and impurities, and
wherein in crystal grains of the cobalt based alloy article, there are segregation cells having an average size of 0.15-1.5 microns.
Claims 4-9: Cancel.
Claim 10: A cobalt based alloy article, having a chemical composition comprising: 
0.08 to 0.25 mass % of carbon; 
0.1 mass % or less of boron; 
10 to 24.5 mass % of chromium; 
5 mass % or less of iron, 30 mass % or less of nickel, the total amount of the iron and the nickel being 30 mass % or less; 
tungsten and/or molybdenum, the total amount of the tungsten and the molybdenum being 5 to 12 mass %; 
titanium, zirconium, niobium and tantalum, the total amount of the titanium, the zirconium, the niobium and the tantalum being 0.5 to 2 mass %; 
0.5 mass % or less of silicon; 
0.5 mass % or less of manganese; 
0.003 to 0.04 mass % of nitrogen; and 
the balance being cobalt and impurities, and
wherein in crystal grains of the cobalt based alloy article, there are segregation cells having an average size of 0.15-1.5 microns.
Allowable Subject Matter
Claims 1 -3 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed cobalt alloy having the claimed segregation cell size in crystal grains of the cobalt alloy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784